Title: From Thomas Jefferson to Charles Thomson, 14 July 1785
From: Jefferson, Thomas
To: Thomson, Charles


               
                  Dear Sir
                  Paris July 14. 1785.
               
               By Mr. Houdon I send you a copy of my notes. I also send 100 copies of the paper I left with you on our coinage. Printing is so cheap here (they cost me but a guinea) that I thought it worth while to print as many copies as would enable you to put one into the hands of every member of Congress when they should enter on the subject, and to do the same at any succeeding session when they should resume it, as I do not expect it will be taken up and finished at the same session, in which case there might be a great change of members. It will not be necessary for you to say they come from me. They may as well be supposed to be printed on the spot and of course in the ordinary way, which will be their presumption if nothing be said about it. Mr. Houdon comes to take the likeness in plaister of General Washington. He is the first statuary of the age. His eminence, his worth, and his errand will recommend him to your notice. I am Dr. Sir Your friend & servt.,
               
                  Th: Jefferson
               
            